          Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------X

JULIE ANN RODRIGUEZ,

                                            Plaintiff,       DECISION AND ORDER

                 -against-                                   19 Civ. 4351 (PED)

COMMISSIONER OF SOCIAL SECURITY,

                                            Defendant.

-------------------------------------------------------X
PAUL E. DAVISON, U.S.M.J.:

I.      INTRODUCTION

        Plaintiff Julie Ann Rodriguez (“Plaintiff” or “Claimant”) brings this action pursuant to 42

U.S.C. § 405(g) challenging the decision of the Commissioner of Social Security (“Defendant”

or the “Commissioner”) denying her application for disability insurance benefits and

supplemental security income. This case is before me for all purposes on the consent of the

parties, pursuant to 28 U.S.C. § 636(c). Dkt. 21. Presently before this Court are the parties’

cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil

Procedure, Dkts. 18 (Plaintiff’s motion), 19 (Plaintiff’s memorandum of law), 23 (Defendant’s

cross-motion), and 24 (Defendant’s memorandum of law). For the reasons set forth below,

Plaintiff’s motion is DENIED and Defendant’s motion is GRANTED.

II.     BACKGROUND

        The following facts are taken from the administrative record (“R.”) of the Social Security

Administration. Dkt. 17.

        A. Application History

        Plaintiff filed for disability insurance benefits and supplemental security income on June
         Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 2 of 26



29, 2015 and September 8, 2015, respectively, alleging that she had been disabled since

November 23, 2014. R. 289-97. Her claims were administratively denied on or about September

25, 2015. R. 127-52. On or about November 6, 2015, Plaintiff requested a hearing before an

administrative law judge (“ALJ”). R. 161-62. A video hearing was held on June 11, 2018 before

ALJ Kieren McCormack. R. 74-126. Plaintiff appeared with counsel and testified at the hearing.

Id. On July 3, 2018, ALJ McCormack issued a written decision in which he concluded that

Plaintiff was not disabled within the meaning of the Social Security Act (“SSA”). R. 13-32. On

November 26, 2018, the Appeals Council denied Plaintiff’s request for review, R. 1-7, and the

ALJ’s decision became the Commissioner’s final decision. On May 3, 2019, Plaintiff filed the

instant complaint. Dkt. 2.

       B. Plaintiff’s Medical History

       The Court conducted a plenary review of the entire administrative record, Dkt. 17,

familiarity with which is presumed. Thus, I assume knowledge of the facts surrounding

plaintiff’s medical treatment and do not recite them in detail, except as necessary in the context

of the analysis set forth below.

       C. Hearing Testimony

       On June 11, 2018, Plaintiff, in Poughkeepsie, New York, appeared with counsel via video

before ALJ McCormack in White Plains, New York. R. 74-126. 1 Plaintiff’s counsel first

acknowledged that the medical record was complete and, after Plaintiff was sworn in, the ALJ

began questioning her concerning her work history. R. 83, 87-93. Plaintiff testified that in 2005

and 2006, she cared for children in a residential facility. The vocational expert (“VE”) described




1
 A hearing was first held on June 5, 2017; however, it was adjourned to allow Plaintiff the
opportunity to obtain counsel. R. 60-73.
                                                 2
          Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 3 of 26



this job as a resident aide, semi-skilled with medium exertional level. Plaintiff next testified that

from 2008 to 2010, she was a home health aide, which the VE also described as a home health

aide, semi-skilled with a medium exertional level.

         The ALJ next questioned Plaintiff about her medical ailments. R. 93. Plaintiff testified

that she was receiving injections for her lumbar spine issues, including a herniated disc, but the

pain remained unbearable. Plaintiff elaborated that she had trouble playing with her daughters

and had trouble doing “anything,” for example, people had to accompany her to shop for food, to

assist her with laundry and household chores, and she had difficulty sleeping. R. 94-95. As to

ailments in her hips, Plaintiff asserted that she had arthritis, bursitis, tendinitis, tears, and fluids.

Plaintiff testified that she last received an injection in March 2018 and was no longer receiving

them; however, she added that this was due to her doctor informing her that she could only have

one such shot a year because her body was unable to handle a larger amount of steroids. R. 96.

Plaintiff further attested that she could not bend over, but she could ambulate with pain. R. 97-

98.

         Plaintiff also discussed her mental health ailments, claiming that the last time she took

psychiatric medications was around 2013 when she was taking Zoloft. R. 98. She also testified

that her anxiety and PTSD affected her ability to relate to others and to focus on simple tasks. R.

98-99.

         The ALJ next asked Plaintiff to describe a typical day in her life. R. 100-04. Plaintiff

testified that she would typically wake up around 4:00 a.m., or 3:00 a.m. if she could not sleep.

After her youngest daughter had woken, Plaintiff would assist her with preparing breakfast,

usually toast. Her older daughter was able to pour herself cereal, and Plaintiff would remind her

to take her medications. Both of Plaintiff’s daughters were able to dress themselves. Plaintiff



                                                    3
         Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 4 of 26



would next drive her daughters up the street where her oldest daughter would catch a bus and her

younger daughter would be dropped off at elementary school—an aide would come to the car to

walk her daughter inside. Plaintiff would then return home where she would either ice or heat

her hips or knee, whichever was worse on that particular day, make calls to schedule medical

appointments for herself and her daughters, call her mother, and then “do nothing . . . and . . .

spend the day just sad . . . and feeling bad about [her]self.” Later in the day, Plaintiff would pick

up her younger daughter from school and proceed to her mother’s house where her older

daughter would be waiting. They would all stay at Plaintiff’s mother’s home where Plaintiff’s

mother could “pick up the slack.” Additionally, Plaintiff stated that she would dictate chores to

her daughters and that she needed the assistance of neighbors to take out the garbage.

       On direct exam, R. 104-18, Plaintiff’s counsel elicited from Plaintiff that she had “fairly

recently,” in 2013, developed a problem with her left knee which would cause her to fall.

Plaintiff testified that Dr. Suzanne Brown referred her to Dr. Stuart Styles who took an MRI of

her knee and found a torn ACL. Plaintiff attested that she was not using a cane but would lose

her balance once a week. She was also told by her doctors that she did not yet require spinal

surgery. Plaintiff averred that her trouble sleeping was related to her hip pain and that she had

trouble eating, at one point dropping from a weight of 100 lbs. to 80 lbs., because the pain made

her nauseous. As to her psychiatric care, Plaintiff explained that her Zoloft prescription was not

helping and that her anxiety worsened when she was abused. Additionally, Plaintiff testified that

she could not afford to see a psychiatrist. When Plaintiff was in court for issues related to

domestic violence, she was seeing an advocate appointed by the court; however, after her ex-

partner was killed, the case ended and she had to stop seeing the advocate.




                                                  4
         Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 5 of 26



       The ALJ next presented the VE with a series of hypotheticals based on which the VE

testified whether jobs would exist in the national economy for the respective hypothetical

individuals. The ALJ first asked the VE to assume an individual who was 41 to 44 years old, 41

at onset, with past relevant work that was semi-skilled with a medium exertional level, and who

could perform sedentary work. The individual could also climb, balance, bend, kneel, crouch,

and crawl on an occasional basis. R. 119. The VE determined that this individual could not

perform past relevant work, but the following jobs existed in the national economy: (1) addressor

(DOT code 209.587-010, sedentary, and with 67,230 employed in the economy); (2) call-out

operator (DOT code 237.367-014, sedentary, and with 37,680 employed); and (3) telephone

quotation clerk (DOT code 237.367-046, sedentary, and with 997,770 employed). R. 119-20.

       The second hypothetical was the same as the first but the individual could work in low-

stress jobs, defined as jobs containing more than simple, routine, repetitive tasks involving only

simple, work-related decisions with few, if any, workplace changes, where there is only

occasional interaction with supervisors, coworkers, and/or the general public. R. 120. The VE

determined that (1) the job of addressor would still be viable, plus (2) document preparer,

microfilming (DOT code 249.587-018, sedentary, and with 2,955,550 employed), and (3) stuffer

(DOT code 731.685-014, sedentary, and with 386,520 employed). R. 120.

       The third hypothetical consisted of either the first or the second hypothetical but with this

limitation added: could only work at jobs allowing the individual to be off task by at least 15% of

the day during the course of an eight-hour workday. R. 121. The VE concluded that there would

be no employment available to this individual. Id.

       Plaintiff’s counsel then questioned the VE and asked the VE to consider that the above

individual was off task 10 or more percent of the time. The VE explained that job erosion begins



                                                 5
         Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 6 of 26



at 8% and 15% is the maximum, therefore, approximately just over half of the jobs would remain

available. Plaintiff’s counsel then asked the VE to consider that the person was absent from

work at least one day a month. The VE answered that the maximum allowed absences is one day

per month, and anything above that would rule out employment. R. 123. Plaintiff’s counsel then

asked if these jobs would have probationary periods, and the VE responded that they typically

would have such a period of 30 to 60 days, and one unexcused absence would typically be the

maximum allowed. R. 123-24.

III.   THE ALJ’S DECISION

       The ALJ issued his decision on July 3, 2018 following the standard five-step inquiry used

for determining disability. R. 13-26. In the first step of the inquiry, the ALJ determined that

Plaintiff had not performed substantial gainful activity since November 23, 2014, the alleged

onset date. R. 18.

       At step two, the ALJ found that several of Plaintiff’s medical issues muscle spasms of

the back, labrum tear and bursitis of the right hip; joint space loss of the left hip; degenerative

changes of the cervical spine; slight patellar tilt of the left knee; medial meniscus tear of the left

knee; and post-traumatic stress disorderrose to the level of “severe.” R.19. The ALJ also

found that Plaintiff’s diagnoses of headaches and foot contusion were non-severe impairments

“based on a negative brain MRI and treatment notes that show no continuing treatment or

complications.” R. 19.

       At step three, the ALJ decided that Plaintiff’s impairments, or combination of

impairments, did not meet or medically equal the “Appendix 1” impairments. R. 19. The ALJ

considered Listings 1.02, 1.04, and 12.06. R. 19-21.




                                                   6
         Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 7 of 26



        The ALJ determined that Plaintiff’s impairments did not meet Listing 1.02 (Major Joint

Dysfunction) after reviewing 2016 x-rays of Plaintiff’s left hip, showing borderline coxa

valga/hip deformity with mild joint space loss but no displaced fracture or dislocation, and of

Plaintiff’s left knee, showing a partial tear or sprain of the ACL with medium sized joint

effusion. R. 19. The ALJ further noted that although physical exams had shown an antalgic gait,

Plaintiff had 5/5 strength in the lower extremities and the ability to ambulate and drive. R. 19.

        The ALJ concluded that Plaintiff did not meet Listing 1.04 (Spine Disorders) as Plaintiff

was “described to use one cane, can drive, and ambulate with an antalgic gait,” whereas the

“regulations provide the following, non-exclusive examples of ineffective ambulation: the

inability to walk without the use of a walker, two crutches or two canes; the inability to walk a

block at a reasonable pace on rough or uneven surfaces; the inability to use standard public

transportation; the inability to carry out routine ambulatory activities, such as shopping and

banking; and the inability to climb a few steps at a reasonable pace with the use of a single hand

rail.” R. 20.

        Listing 12.06 is met if the claimant can establish the existence of anxiety, panic, or

obsessive-compulsive disorders and satisfy the requirements in either paragraph B or C,

discussed infra. The ALJ found that paragraph B criteria was not satisfied “[b]ecause the

claimant’s mental impairment does not cause at least two ‘marked’ limitations or one ‘extreme’

limitation.” R. 21. In reaching this determination, the ALJ reviewed Plaintiff’s function report,

see R. 339-60, a consultative psychiatric report completed by Dr. Ashley Dolan, Psy.D., see R.

511-17, and an internal medicine consultative examination completed by Dr. Rita Figueroa,

M.D., see R. 528-35, and noted that Plaintiff had moderate limitations in understanding,

remembering, or applying information. R. 20. Based on the function report, the same psychiatric



                                                  7
         Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 8 of 26



consultative exam, and office treatment records from Dr. Kelly Marra, MD, see R. 462-66, the

ALJ found that Plaintiff had moderate limitations in interacting with others. R. 20. After

reviewing these same records, including Plaintiff’s hearing testimony, supra, the ALJ concluded

that Plaintiff had moderate limitations in her ability to concentrate, persist, or maintain pace. R.

20. And, finally, upon further review of these records and office treatment records from Dr.

Stacy Spivack-Gross, see R. 481-86, the ALJ found that Plaintiff had moderate limitations in her

ability to adapt or manage herself. R. 21. The ALJ further concluded that the record failed to

establish paragraph C criteria as Plaintiff had more than minimal capacity to adapt to changes in

her environment or to demands that were not already part of her daily life, and that the record

showed “stability of her condition, and the claimant’s acknowledgement as primary caretaker for

two (2) minor children with special needs.” R. 21.

       Between steps three and four, the ALJ assessed Plaintiff’s residual functional capacity

(“RFC”). R. 21-24. The ALJ concluded that Plaintiff had the RFC “to perform sedentary work

as defined in 20 CFR 404.1567(a) and 416.967(a) except the claimant can climb, balance, bend,

stoop, kneel, crouch, and crawl on an occasional basis. She can work at low stress jobs, defined

as jobs containing no more than simple, routine, and repetitive tasks, involving only simple

work-related decisions; with few, if any, workplace changes; and where there is only occasional

interaction with supervisors, coworkers, and/or the general public.” R. 21. In reaching this

conclusion, the ALJ considered Plaintiff’s symptoms, the extent to which her symptoms were

consistent with objective medical evidence and other evidence, and opinion evidence.

       In assessing Plaintiff’s alleged symptoms, the ALJ ultimately determined that “the

claimant’s medically determinable impairments could reasonably be expected to cause the

alleged symptoms; however, the claimant’s statements concerning the intensity, persistence and



                                                  8
         Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 9 of 26



limiting effects of these symptoms are not entirely consistent with the medical evidence and

other evidence in the record.” R. 22. The ALJ reviewed x-rays and MRIs of Plaintiff’s lumbar

spine with mild findings, R. 469-70, 485, 585, 1017-18; the 2016 x-rays of Plaintiff’s left hip and

left knee, discussed supra; 2017 MRIs of Plaintiff cervical spine showing degenerative changes

and mild anterior osteophyte formation and disc space narrowing, R. 781, 868; and Dr. Dolan’s

consultative examination diagnosis of PTSD, R. 515, and found that Plaintiff’s “statements about

the intensity, persistence, and limiting effects of her symptoms [were] inconsistent based on the

overall medical evidence and her acknowledged activities of daily living.” R. 22. These

statements were found in Plaintiff’s Function Report, R. 341-42, and the ALJ noted that Plaintiff

asserted that she was the primary caretaker of her two minor children who have special needs,

her dog, and her cats; and that she reported driving, cooking daily, maintaining her grooming and

hygiene independently despite pain, and socializing with friends and family regularly. R. 22-23.

       The ALJ next opined that “[a]lthough hospital visitation notes show consistent

complaints of low back pain radiating to the lower extremities, left leg weakness, hip pain, left

knee pain, antalgic gait, left knee positive McMurray’s [test] and decreased range of motion of

the hip and left knee, physical examinations show sensation intact to bilateral upper and lower

extremities, strength at 5/5 in the upper extremities bilaterally, full strength in the lower

extremities bilaterally, no instability of the left knee, good arc of motion, neurological intact, and

no tension signs.” R. 23 (citing R. 463, 465, 468, 483, 488, 505-10, 532, 585, 783-84, 1094).

Additionally, the ALJ noted that plaintiff received multiple steroid injections in her lumbar spine

and right hip for pain; however, her treating physician, Dr. Jacob Handszer, M.D., “suggested

conservative treatment, and advised the claimant to stop getting injections for back and hip

pain,” R. 827, and another treating physician, Dr. Stuart T. Styles, M.D., recommended that



                                                   9
        Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 10 of 26



Plaintiff’s ACL injury be treated with a brace to manage her antalgic gait and that no surgical

intervention was necessary, see R. 1089. R. 23. In regard to Plaintiff’s psychiatric treatment, the

ALJ noted that Plaintiff reportedly stopped counseling treatment and stopped taking prescription

medication for depression in 2013. R. 23 (citing R. 512).

       The ALJ also discussed the opinion evidence in the record and assigned weights to the

opinions of Dr. Figueroa, Dr. Stacy Gross, M.D., Dr. Suzanne Brown, D.O., Dr. Dolan, and Dr.

M. Marks. R. 23-24. The ALJ accorded great weight to Dr. Figueroa’s opinion that Plaintiff had

moderate limitations with prolonged walking, standing, bending, lifting, and carrying because

the examination was detailed and generally consistent with the overall medical record. R. 23

(citing R. 533).

       The ALJ assigned little weight to Dr. Gross’s opinion that Plaintiff could occasionally

lift/carry 15 pounds, stand/walk two hours per day, sit less than six hours, and push/pull not more

than 15 pounds, as Dr. Gross opined that the duration for these limitations was three months. R.

23 (citing R. 493, 497).

       The ALJ gave Dr. Brown’s medical source statement no weight as she did not provide an

opinion in the statement. R. 23 (citing 1061-64).

       The ALJ assigned great weight to the portion of Dr. Dolan’s opinion that Plaintiff had

moderate limitations maintaining attention, concentration, and a regular schedule; relating

adequately with others; and appropriately dealing with stress. However, the ALJ gave little

weight to the portion of Dr. Dolan’s opinion that Plaintiff’s psychiatric symptoms did not appear

to be significant enough to interfere with her ability to function on a daily basis as her opinion

“[was] internally inconsistent with the rest of the medical source statement relating to the

claimant’s moderate limitations.” R. 23-24 (citing R. 515). Finally, the ALJ “considered but



                                                 10
        Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 11 of 26



gave little probative weight” to Dr. Marks’ RFC opinion reflecting overall mild limitations as Dr.

Marks was a non-examining State agency consultant, was unable to review the most recent

evidence of record, and “the opinion [was] inconsistent with Dr. Dolan’s opinion providing

moderate limitations.” R. 24.

       At step four, the ALJ considered whether the claimant would be able to perform any past

relevant work and concluded that she could not. R. 24.

       At step five, the ALJ concluded that “[b]ased on the testimony of the vocational expert, . .

. considering the claimant’s age, education, work experience, and [RFC], the claimant is capable

of making a successful adjustment to other work that exists in significant numbers in the national

economy.” R. 25-26.

       Following these conclusions, the ALJ reached the end of the five-step process,

determined that Plaintiff was not disabled, and denied her application for benefits. R. 26.

IV.    LEGAL STANDARD

       A.      Standard of Review

       In reviewing a decision of the Commissioner, a district court may “enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision

of the Commissioner of Social Security, with or without remanding the cause for a rehearing.”

42 U.S.C. § 405(g). “It is not the function of a reviewing court to decide de novo whether a

claimant was disabled.” Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999). Rather, the court’s

review is limited to “determin[ing] whether there is substantial evidence supporting the

Commissioner’s decision and whether the Commissioner applied the correct legal standard.”

Poupore v. Astrue, 566 F.3d 303, 305 (2d Cir. 2009) (per curiam).




                                                11
        Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 12 of 26



       The substantial evidence standard is “even more” deferential than the ‘clearly erroneous’

standard. Brault v. Social Sec. Admin, 683 F.3d 443, 448 (2d Cir. 2012). The reviewing court

must defer to the Commissioner’s factual findings, and the Commissioner’s findings of fact are

considered conclusive if they are supported by substantial evidence. See 42 U.S.C. § 405(g).

“Substantial evidence” is “more than a mere scintilla” and “means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Lamay v. Commissioner of

Soc. Sec., 562 F.3d 503, 507 (2d Cir. 2009) (internal quotations omitted) (quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971)). “In determining whether the agency’s findings are

supported by substantial evidence, the reviewing court is required to examine the entire record,

including contradictory evidence and evidence from which conflicting inferences can be drawn.”

Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (internal quotations omitted). “When there

are gaps in the administrative record or the ALJ has applied an improper legal standard,” or

when the ALJ’s rationale is unclear in light of the record evidence, remand to the Commissioner

“for further development of the evidence” or for an explanation of the ALJ’s reasoning is

warranted. Pratts v. Chater, 94 F.3d 34, 39 (2d Cir. 1996).

       B.      Statutory Disability

       A claimant is disabled under the SSA when he or she lacks the ability “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months . . . .” 42 U.S.C. § 423(d)(1)(A). In

addition, a person is eligible for disability benefits under the SSA only if:

               his physical or mental impairment or impairments are of such
               severity that he is not only unable to do his previous work but
               cannot, considering his age, education, and work experience, engage
               in any other kind of substantial gainful work which exists in the

                                                 12
        Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 13 of 26



               national economy, regardless of whether such work exists in the
               immediate area in which he lives, or whether a specific job vacancy
               exists for him, or whether he would be hired if he applied for work.
               Id. § 423(d)(2)(A).

       A claimant’s eligibility for SSA disability benefits is evaluated pursuant to a five-step
sequential analysis:

       1.      The Commissioner considers whether the claimant is currently
               engaged in substantial gainful activity.

       2.      If not, the Commissioner considers whether the claimant has a
               “severe impairment” which limits his or her mental or physical
               ability to do basic work activities.

       3.      If the claimant has a “severe impairment,” the Commissioner must
               ask whether, based solely on medical evidence, claimant has an
               impairment listed in Appendix 1 of the regulations. If the claimant
               has one of these enumerated impairments, the Commissioner will
               automatically consider him disabled, without considering vocational
               factors such as age, education, and work experience.

       4.      If the impairment is not “listed” in the regulations, the
               Commissioner then asks whether, despite the claimant’s severe
               impairment, he or she has residual functional capacity to perform
               his or her past work.

       5.      If the claimant is unable to perform his or her past work, the
               Commissioner then determines whether there is other work which
               the claimant could perform.

Rolon v. Commissioner of Soc. Sec., 994 F. Supp. 2d 496, 503 (S.D.N.Y. 2014); see 20 C.F.R. §§

404.1520(a)(4)(i)–(v), 416.920(a)(4)(i)–(v). The claimant bears the burden of proof as to the

first four steps of the process. See Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003).

If the claimant proves that his impairment prevents him from performing his past work, the

burden shifts to the Commissioner at the fifth and final step. See id. At the fifth step, the

Commissioner must prove that the claimant can obtain substantial gainful employment in the

national economy. See Butts v. Barnhart, 416 F.3d 101, 103 (2d Cir. 2005); 20 C.F.R. §

404.1560(c)(2).

                                                 13
        Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 14 of 26



V.     ASSESSING THE ALJ’S FINDINGS

       Plaintiff appears to challenge the ALJ’s determination on two grounds: (1) the ALJ failed

to fulfill his duty to develop the medical record, and (2) substantial evidence does not support the

ALJ’s conclusions (a) at step three and (b) as to Plaintiff’s residual functional capacity. For the

reasons discussed below, I find that the ALJ did not fail to fulfill his duty to develop the record,

and his decision at step three and his RFC analysis were supported by substantial evidence.

       A. Duty to Develop the Medical Record

       Plaintiff argues that the ALJ failed to fulfill his duty to develop the record in that he

“failed to fully inquire of the treating and examining doctors as to whether, in light of what they

know of the Plaintiff, and her impairment-associated limitations, strengths and vulnerabilities,

and the progress of her illnesses, if significant variations in signs and functioning had been

observed or could be expected.” Dkt. 19 at 8. Plaintiff provides one example of this alleged

failure: that although the ALJ noted x-ray findings indicating a partial tear of Plaintiff’s ACL

with medium sized joint effusion and borderline Coxa Valga hip deformity, “the ALJ did not

inquire regarding the effect upon ambulation and other work related functions of these

impairments.” Id. As a result, Plaintiff contends, the ALJ’s conclusion at step three that Plaintiff

did not meet or equal Listing 1.02 was incorrect. Id. at 8-9. Defendant argues that there are no

obvious gaps in the medical record, and Plaintiff has failed to demonstrate otherwise. Dkt. 24 at

23. I agree.

        It is well-settled that the ALJ has an affirmative obligation to develop the record. See

Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009). “Whether the ALJ has fulfilled his or her

duty to develop the record is a threshold issue.” Matos v. Berryhill, No. 13 Civ. 5062, 2017 WL

2371395, at *15 (S.D.N.Y. May 4, 2017) (Report & Recommendation), adopted 2017 WL



                                                 14
        Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 15 of 26



2364368 (May 30, 2017). “The ALJ must seek additional evidence or clarification where the

documentation from a claimant's treating physician, psychologist, or other medical source is

inadequate . . . to determine whether the claimant is disabled.” Matta v. Colvin, No. 13 Civ.

5290, 2016 WL 524652, at *9 (S.D.N.Y. Feb. 8, 2016) (quotation marks and citation omitted).

“To be sure, the ALJ’s general duty to develop the administrative record applies even where the

applicant is represented by counsel, but the agency is required affirmatively to seek out

additional evidence only where there are ‘obvious gaps’ in the administrative record.” Eusepi v.

Colvin, 595 F. App’x 7, 9 (2d Cir. 2014) (citation omitted).

       As discussed supra, in determining that Plaintiff’s impairments did not meet Listing 1.02

(Major Joint Dysfunction), the ALJ reviewed a 2016 x-ray of Plaintiff’s left hip showing

borderline coxa valga/hip deformity with mild joint space loss but no displaced fracture or

dislocation, R. 842; an October 2016 MRI of Plaintiff’s left knee showing a partial tear or sprain

of the ACL with medium sized joint effusion, R. 1097; physical examination notes from Dr.

Gabriel Brown, dated June 25, 2015, R. 488-89; and Plaintiff’s function report, R. 341-60. The

ALJ reasoned that although physical exams had shown an antalgic gait, Plaintiff had 5/5 strength

in the lower extremities and was able to ambulate and drive. R. 19 (citing R. 488-89, 341-60).

       As noted, Plaintiff only argues that the ALJ failed to inquire of the treating and

examining physicians as to how these findings affect Plaintiff’s ambulation and other work-

related functions but does not suggest which treating sources the ALJ should have recontacted,

what may have been found on such an inquiry, and what, if any, evidence contradicts the

evidence cited by the ALJ demonstrating that Plaintiff can ambulate and perform work-related

functions.

       Listing 1.02 defines disability caused by a major dysfunction of a joint(s) as:



                                                15
        Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 16 of 26



       Characterized by gross anatomical deformity (e.g., subluxation, contracture, bony
       or fibrous ankylosis, instability) and chronic joint pain and stiffness with signs of
       limitation of motion or other abnormal motion of the affected joint(s), and findings
       on appropriate medically acceptable imaging of joint space narrowing, bony
       destruction, or ankylosis of the affected joint(s). With:

       A. Involvement of one major peripheral weight-bearing joint (i.e., hip, knee, or
       ankle), resulting in inability to ambulate effectively, as defined in 1.00B2b.

20 C.F.R. § Pt. 404, Subpt. P, App. 1 § 1.02.

       The regulation defines “[i]nability to ambulate effectively” as:

       an extreme limitation of the ability to walk; i.e., an impairment(s) that interferes
       very seriously with the individual's ability to independently initiate, sustain, or
       complete activities. Ineffective ambulation is defined generally as having
       insufficient lower extremity functioning (see 1.00J) to permit independent
       ambulation without the use of a hand-held assistive device(s) that limits the
       functioning of both upper extremities . . . .

       To ambulate effectively, individuals must be capable of sustaining a reasonable
       walking pace over a sufficient distance to be able to carry out activities of daily
       living. They must have the ability to travel without companion assistance to and
       from a place of employment or school. Therefore, examples of ineffective
       ambulation include, but are not limited to, the inability to walk without the use of
       a walker, two crutches or two canes, the inability to walk a block at a reasonable
       pace on rough or uneven surfaces, the inability to use standard public
       transportation, the inability to carry out routine ambulatory activities, such as
       shopping and banking, and the inability to climb a few steps at a reasonable pace
       with the use of a single hand rail. The ability to walk independently about one's
       home without the use of assistive devices does not, in and of itself, constitute
       effective ambulation.

Id. at App. 1 § 1.00B2b.

       Following a plenary review of the medical record, in addition to the evidence cited by the

ALJ in reaching his conclusion, supra, I find that there was no obvious gap in the record. For

example, on June 23, 2015, Plaintiff was found to have painless range of motion in the hips, R.

486, and on June 25, 2015, an x-ray of her right hip was normal, R. 489. And although, in her

July 2015 function report, Plaintiff asserted that she was unable to walk anywhere without

“horrible pain, my feet swell, I get pain in both right and left hips, so I don’t walk;” that she was

                                                 16
        Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 17 of 26



unable to stand more than a few minutes because of her hip pain, R. 346; that she was unable to

climb stairs without the use of a handrail, id.; and that before stopping to rest, she could walk a

“couple of feet 2-3 min?” as it was “to [sic] painful and I normally will turn around because the

pain is in my legs,” R. 347; she also asserted that she did not use any assistive devices, R. 347,

she could drive, R. 344, and she was capable of shopping in stores and making trips to the Post

Office, supermarket, and to doctor appointments for herself and her daughters, R. 344-45.

Additionally, on July 23, 2015, Plaintiff’s treating physician, Dr. Gross, provided in a medical

source statement that Plaintiff could lift and carry occasionally (up to 1/3 of a work day), stand

and/or walk without limitation for up to two hours per day, and sit without limitation for less

than six hours per day. R. 493-98. Notably, Dr. Gross also opined that the expected duration of

Plaintiff’s condition was only three months. Id.

       On August 18, 2015, an examination by Dr. Syed found that Plaintiff was experiencing

significant back and hip pain, but she had no pain radiating down her leg and was able to walk

slowly, favoring her left side. Dr. Syed further assessed that Plaintiff’s imaging showed normal

alignment with no evidence of compressive pathology. R. 502-03.

       On September 9, 2015, Dr. Figueroa completed a consultative exam of Plaintiff and

observed that Plaintiff’s gait was limping, she could not walk on her heels or toes, she had a full

squat, she used no assistive devices, she needed help changing for the exam and getting on and

off the table, she was able to rise from a chair without difficulty, and she had full range of

motion in her hips bilaterally on flexion/extension and internal rotation but limited range of

motion bilaterally on external rotation, backward extension, abduction, and adduction. R. 531-

32. Additionally, Plaintiff’s strength in her upper and lower extremities was 5/5. R. 532.




                                                   17
        Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 18 of 26



       Plaintiff attended six physical therapy sessions between September 11, 2015 and October

13, 2015 and, throughout, it was noted that Plaintiff could ambulate independently with

increased pain and climb stairs independently using no assistive device but “with railing with

difficulty.” R. 748. On November 16, 2015, Plaintiff was discharged apparently because she

failed to return after her October 13th appointment. R. 747.

       A February 2016 x-ray of Plaintiff’s left knee showed possible slight patellar tilt but no

effusion, R. 831, and an MRI of the same knee two days later was found to be normal, R. 829.

       On May 6, 2016, Dr. Suzanne Brown opined that despite pain on motor testing,

Plaintiff’s strength throughout was 5/5 and her gait was normal, R. 823, and on June 16, 2016,

Dr. Syed noted that Plaintiff had full strength in her lower extremities, R. 812.

       Plaintiff was involved in an automobile accident in July or August of 2016 and reported

soreness and left hip pain and cracking, but, on August 6, 2016, Dr. Suzanne Brown conducted a

physical exam, and while she assessed Plaintiff with bilateral hip pain and knee pain, she also

reported that Plaintiff’s motor strength was 5/5 throughout. R. 805-07. On August 31, 2016,

Plaintiff visited Dr. Brown again seeking treatment for headaches, and Dr. Brown noted 3/5

strength, at most, in her lower extremities and an antalgic gait. R. 1082-85. On September 26,

2016, Dr. Styles noted that although Plaintiff had a positive medial McMurray’s test, she had no

instability in her left knee and good arc of motion. R. 1094. An October 2, 2016 MRI of

Plaintiff’s left hip revealed a labral tear but was otherwise unremarkable, R. 1096, and an

October 3, 2016 MRI of her left knee revealed a partial tear or sprain of her ACL and medium

sized joint effusion, R. 1097.

        On January 30, 2017, Dr. Styles reviewed the two MRIs above but noted that Plaintiff

had no gross instability. R. 1092. Dr. Styles recommended a cortisone shot for her hip and a



                                                 18
        Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 19 of 26



brace and physical therapy for her knee; he did not recommend surgery for Plaintiff’s knee. Id.

On April 4, 2017, Dr. Styles still did not recommend surgical intervention, instead urging the

continued use of a brace and visits to pain management and her spine specialists. R. 1089.

       On June 6, 2017, Plaintiff saw Dr. Gabriel Brown for left hip pain, and Dr. Brown found

that Plaintiff had limited range of motion in her hip but radiographs of her left hip revealed no

significant pathology, and he recommended a steroid injection. R. 794. On August 7, 2017, Dr.

Brown found that Plaintiff had limited range of motion in her left knee but felt her knee was

stable. R. 795.

       On August 31, 2017, Dr. Suzanne Brown assessed Plaintiff with diffuse paresthesia,

weakness, unsteady gait, and pain radiating down her legs. R. 788-91.

       On September 26, 2017, Dr. Syed, upon physical examination, found that Plaintiff had

full strength in her lower extremities bilaterally. R. 783.

       On May 28, 2018, Dr. Suzanne Brown completed a physical source statement and

diagnosed Plaintiff with back pain radiating down her legs, joint pains, and an unsteady gait. R.

1061. As for Plaintiff’s prognosis, Dr. Brown deferred to pain management, physical medicine

& rehabilitation (“PM&R”), and orthopedics. Id. Dr. Brown’s clinical findings consisted of

antalgic gait at last exam and inconsistent motor and sensory exams. Id. Dr. Brown had

prescribed physical therapy in 2015 and had not prescribed Plaintiff medications since 2016. Id.

Dr. Brown declined to estimate Plaintiff’s functional limitations in a competitive work

environment or describe any other limitations that would affect Plaintiff’s ability to work at a

regular job on a sustained basis, instead deferring to PM&R, orthopedics, and psychiatry. R.

1062-64.




                                                  19
        Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 20 of 26



       Although Plaintiff testified at the June 2018 hearing that she needed assistance shopping

for food and doing laundry, R. 94-95, and was unable to bend over, R. 110, she also testified that

despite experiencing pain, she could ambulate, R. 97-98, and did not use a cane, R. 110.

       Plaintiff’s conclusory allegation that the ALJ “failed to fully inquire of the treating and

examining doctors” does not persuade this Court that an obvious gap existed in the record.

Accordingly, based on a review of the medical record, I find that there are no obvious gaps in the

record, and the ALJ was not required to affirmatively to seek out additional evidence. Eusepi,

595 F. App’x at 9.

       B. Substantial Evidence

                  1. Substantial Evidence Supports the ALJ’s Determination that Plaintiff’s
                     Impairments, or Combination of Impairments, do not Meet or
                     Medically Equal a Listed Impairment.

       Plaintiff contends that “[t]he ALJ did not refer in detail to the probative evidence in

support of each of his assessments, as required, and did not otherwise show, through a detailed

and reasoned evaluation and analysis, how specific probative medical evidence, supported his

finding of a failure to meet or equal a listing.” Dkt. 19 at 8. However, Plaintiff does not specify

which Listings analyzed by the ALJ were decided incorrectly or, beyond conclusory assertions,

what errors were committed by the ALJ. The only example that Plaintiff gives seemingly

explaining the ALJ’s error at step three was that “[t]he ALJ relied upon findings and assessments

of the psychological consultative examiner without explaining how he factored into his decision

the opinion of that examiner and that the results of his examination appear to be consistent with

psychiatric problems which ‘did not appear to be significant enough to interfere with the

Plaintiff’s ability to function on a daily basis’ but the Plaintiff has been shown to be vocationally

incapacitated constantly (that is, on a daily basis) and so limited by her combination of



                                                 20
        Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 21 of 26



impairments to not sustain full-time competitive employment.” I interpret this as a claim by

Plaintiff that substantial evidence did not support the ALJ’s decision that Plaintiff’s impairments

did not meet, or equal, Listing 12.06. Dkt. 19 at 8. 2

       Listing 12.06 is met if the claimant can establish the existence of anxiety, panic, or

obsessive-compulsive disorders and satisfy the requirements in either paragraph B or C:

       B. Extreme limitation of one, or marked limitation of two, of the following areas
          of mental functioning (see 12.00F):

               1. Understand, remember, or apply information (see 12.00E1).

               2. Interact with others (see 12.00E2).

               3. Concentrate, persist, or maintain pace (see 12.00E3).

               4. Adapt or manage oneself (see 12.00E4).
       OR

       C. Your mental disorder in this listing category is “serious and persistent;” that is,
          you have a medically documented history of the existence of the disorder over
          a period of at least 2 years, and there is evidence of both:

               2. Medical treatment, mental health therapy, psychosocial support(s), or a
                  highly structured setting(s) that is ongoing and that diminishes the
                  symptoms and signs of your mental disorder (see 12.00G2b); and

               2. Marginal adjustment, that is, you have minimal capacity to adapt to
                  changes in your environment or to demands that are not already part of
                  your daily life (see 12.00G2c).
20 C.F.R. § Pt. 404, Subpt. P, App. 1 § 12.06.




2
  As discussed supra, Plaintiff also appears to contend that the ALJ’s failure to develop the
record caused him to err in his analysis of Plaintiff’s disability under Listing 1.02, Dkt. 19 at 9;
however, based on my discussion above in which I found that the record was fully developed on
this point, I do not find, and Plaintiff has not articulated, any error in the ALJ’s conclusion that
Plaintiff’s impairments do not meet or equal this listing.


                                                  21
        Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 22 of 26



       As discussed above, the ALJ found that paragraph B criteria were not satisfied “[b]ecause

the claimant’s mental impairment does not cause at least two ‘marked’ limitations or one

‘extreme’ limitation,” reasoning that the records showed that Plaintiff had moderate limitations

in all four areas of mental functioning. R. 20-21. The ALJ further concluded that the record

failed to establish paragraph C criteria as Plaintiff had more than minimal capacity to adapt to

changes in her environment or to demands that were not already part of her daily life, and that

the record showed “stability of her condition, and the claimant’s acknowledgement as primary

caretaker for two (2) minor children with special needs.” R. 21.

       Plaintiff testified that she last took medication for her psychiatric impairments in 2013, R.

98, and does not appear to have received any treatment for her mental health in the relevant

period. In his consultative psychiatric examination, Dr. Dolan concluded, on September 9, 2015,

that Plaintiff was able to follow and understand simple directions and perform simple tasks

independently; had mild limitations maintaining attention and concentration and maintaining a

regular schedule; was able to learn new tasks, perform complex tasks independently, and make

appropriate decisions; and had moderate limitations relating adequately with others and

appropriately dealing with stress. R. 515. Dr. Dolan concluded that Plaintiff’s psychiatric

problems “[did not] appear to be significant enough to interfere with the claimant’s ability to

function on a daily basis.” Id. On September 24, 2015, state agency psychiatric consultant, Dr.

M. Marks, found that Plaintiff had mild restrictions in activities of daily living, difficulties in

maintaining social functioning, and difficulties in maintaining concentration, persistence, or

pace. R. 135, 147. Dr. Marks concluded that Plaintiff was able to complete a normal workday

without interruption and perform at a consistent pace. Id.

       In support of his finding that Plaintiff had moderate limitations in understanding,



                                                  22
        Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 23 of 26



remembering, or applying information, R. 20, the ALJ also cited to Plaintiff’s claims in her

function report that she could perform simple maintenance, prepare meals, pay bills, go to

doctor’s appointments, take medications, shop, and drive, in addition to evidence that Plaintiff

was able to communicate information about her health, describe her work history, follow

instructions from healthcare providers, and comply with treatment. See R. 341-60, 512-16, 529-

33. After noting that Plaintiff testified at her hearing that she had difficulty engaging in social

activities, the ALJ concluded that Plaintiff had moderate limitations in interacting with others, R.

20, due to her statements in her function report that she was able to get along with others, shop,

spend time with friends and family, deal appropriately with authority, and live with others, see R.

341-60, and medical records showing that Plaintiff was described as pleasant and cooperative

and that she had good interaction with non-medical staff, see R. 465, 513. Next, the ALJ

concluded that Plaintiff had moderate limitations in her ability to concentrate, persist, or

maintain pace, R. 20, due to her statements that she could drive, prepare meals, watch TV,

manage funds, and handle her own medical care, see R. 341-60, 514, 529. Finally, the ALJ

found that Plaintiff had moderate limitations in her ability to adapt or manage herself, R. 21, due

to her assertions that she could handle self-care and personal hygiene, care for pets, and care for

her children, see R. 341-60, and evidence in the medical record demonstrating that Plaintiff had

appropriate grooming and hygiene, no problem getting along with providers and staff, a normal

mood and affect, and no problems with temper control, see R. 482, 513.

       Additionally, the ALJ found that the paragraph C criteria were not satisfied, R. 21, due to

the lack of evidence in the record in support of its requirements, evidence showing stability in

her condition, and Plaintiff’s acknowledgments that she was the primary caretaker of two minor

children with special needs, see R. 341-60.



                                                 23
         Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 24 of 26



        Plaintiff has again failed to cite any evidence in the record contradicting the ALJ’s

findings and, accordingly, after a plenary review of the records, I find that the ALJ’s

determination at step three was supported by substantial evidence.

                2.   Substantial Evidence Supports the ALJ’s RFC Determination

        Plaintiff appears to argue that the ALJ’s RFC analysis did not comply with SSR 96-8p in

that the ALJ (1) failed to “provide, pursuant to Social Security Regulation 20 CFR [§]

404.1527(d), a detailed and reasoned rationale spelling out the reasons for the weight assigned to

each treating and examining report[;]” (2) “failed to show rational support for his finding of a

capacity to perform work at any exertional level,” Dkt. 19 at 7-8; (3) “failed to provide the

required detailed analysis utilizing all the criteria in Social Security Regulation 20 CFR [§]

404.1529 with respect to all of Plaintiff’s symptomology[;]” and (4) other assertions that appear

to amount to a contention that the ALJ failed to adequately consider the full record, including

Plaintiff’s reported activities of daily living, id. at 9.

        As outlined above, the ALJ ultimately found that Plaintiff had the RFC “to perform

sedentary work . . . except the claimant can climb, balance, bend, stoop, kneel, crouch, and crawl

on an occasional basis. She can work at low stress jobs, defined as jobs containing no more than

simple, routine, and repetitive tasks, involving only simple work-related decisions; with few, if

any, workplace changes; and where there is only occasional interaction with supervisors,

coworkers, and/or the general public.” R. 21.

        First, as discussed supra, the ALJ discussed the opinion evidence in the record, assigned

weights to the opinions of the treating and consultative physicians in the record, and provided his

reasoning for doing so. Plaintiff has pointed to no internal inconsistencies in the opinions of the

treating sources, no inconsistencies between their opinions and the medical evidence, or to any



                                                    24
        Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 25 of 26



specific objections to the ALJ’s apportionment of weight. Accordingly, there is no indication in

the record, or in Plaintiff’s brief, that the ALJ failed to comply with 20 CFR § 404.1527(d).

       Second, as noted, the ALJ discussed in some detail his rationale for his RFC analysis and

conclusion that Plaintiff could perform sedentary work with the limitations set forth above.

Plaintiff’s conclusory assertion that the ALJ did not do so is insufficient to establish that his

decision was not supported by substantial evidence.

       Third, as discussed, after the ALJ determined that Plaintiff’s underlying medically

determinable impairments could reasonably be expected to cause her alleged symptoms, the ALJ

concluded that the alleged symptoms were not entirely consistent with the medical evidence and

other evidence in the record. R. 22. Although the ALJ set forth in detail his reasoning for his

conclusion, citing to specific portions of the medical record, R. 22-23, Plaintiff points to no

single specific objection to the ALJ’s findings. Accordingly, based on a review of the record,

Plaintiff’s conclusory assertion does not persuade this Court that the ALJ violated 20 CFR §

404.1529 in reaching his decision related to Plaintiff’s symptomology.

       Accordingly, based on the discussion above and after a review of the full record,

including Plaintiff’s reported activities of daily living, I find that the ALJ’s RFC analysis was

supported by substantial evidence.

VI.    CONCLUSION

       For the reasons set forth above, Defendant's motion for judgment on the pleadings is

DENIED, and Plaintiff's motion for judgment on the pleadings is GRANTED.



       The Clerk of the Court is respectfully requested to terminate the pending motions (Dkts.

18, 23) and close this case.



                                                  25
       Case 7:19-cv-04351-PED Document 25 Filed 06/04/20 Page 26 of 26




Dated: June 4, 2020
       White Plains, New York


                                   Respectfully submitted,



                                   _____________________
                                   Paul E. Davison, U.S.M.J.




                                     26
